Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,943,813 B2 (‘813) in view of US 2017/0243781 A1 (“Pedious”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Application 17166039
‘813
1. A multilayer structure comprising: 
a single crystal silicon wafer handle substrate comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal silicon wafer handle substrate and the other of which is a back surface of the single crystal silicon wafer handle substrate, 
a circumferential edge joining the front and back surfaces of the single crystal silicon wafer handle substrate, and 
a central plane of the single crystal silicon wafer handle substrate between the front and back surfaces of the single crystal silicon wafer handle substrate, 
wherein the single crystal silicon wafer handle substrate has a bulk resistivity of at least about 5000 ohm-cm, an interstitial oxygen concentration of less than about 1x1016 atoms/cm3, and a nitrogen concentration of at least about 1x1013 atoms/cm3 and further wherein the single crystal semiconductor handle substrate comprises a p-type dopant at a concentration of less than 1x1012 atoms/cm3 and further wherein the concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the p-type dopant; 
[9. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 1x1011 donors/cm3.]

a trap rich layer in interfacial contact with the front surface of the single crystal silicon wafer handle substrate; 
a dielectric layer in interfacial contact with the trap rich layer; and 
a single crystal semiconductor device layer in interfacial contact with the dielectric layer.

2. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by the float zone method 
and 
further wherein the wafer has a diameter of at least about 150 mm.





3. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by the float zone method and further wherein the wafer has a diameter of at least about 200 mm.




4. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 7,500 ohm-cm.

5. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 10,000 ohm-cm.

6. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 15,000 ohm-cm.

7. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 20,000 ohm-cm.

8. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of less than about 100,000 ohm-cm.

10. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 5x1010 donors/ cm3.

11. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a p-type dopant at a concentration of less than 1x1011 atoms/ cm3 and further wherein the concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the p-type dopant.

12. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has an interstitial oxygen concentration of less than about 1x1015 atoms/ cm3.

13. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of at least about 1x1014 atoms/cm3.

14. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 3x1015 atoms/ cm3.

15. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 1x1015 atoms/ cm3.

16. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 7x1014 atoms/ cm3.

17. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration between about 5x1014 atoms/ cm3 and about 2x1015 atoms/ cm3.


18. The multilayer structure of claim 1 wherein the trap rich layer comprises one or more polycrystalline semiconductor layers, wherein each of the one or more polycrystalline semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

19. The multilayer structure of claim 1 wherein the trap rich layer comprises one or more amorphous semiconductor layers, wherein each of the one or more amorphous semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

20. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity greater than about 1000 Ohm-cm.

21. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity greater than about 3000 Ohm-cm.

22. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 2000 Ohm-cm and about 10,000 Ohm-cm.

23. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 10,000 Ohm-cm.

24. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 5,000 Ohm-cm.

25. The multilayer structure of claim 1 wherein the trap rich layer has a thickness between about 0.1 micrometer and about 50 micrometers.

26. The multilayer structure of claim 1 wherein the dielectric layer comprises a material selected from among silicon dioxide, silicon nitride, silicon oxynitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, aluminum oxide, aluminum nitride, and any combination thereof.

27. A multilayer structure comprising: 
a single crystal silicon wafer handle substrate comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal silicon wafer handle substrate and the other of which is a back surface of the single crystal silicon wafer handle substrate, 
a circumferential edge joining the front and back surfaces of the single crystal silicon wafer handle substrate, and 
a central plane of the single crystal silicon wafer handle substrate between the front and back surfaces of the single crystal silicon wafer handle substrate, 
wherein the single crystal silicon wafer handle substrate has a bulk resistivity of at least about 5000 ohm-cm, an interstitial oxygen concentration of less than about 1x1016 atoms/ cm3, and a nitrogen concentration of at least about 1x1013 atoms/ cm3 and 
[35. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 1X1011 donors/ cm3.]

further wherein the single crystal semiconductor handle substrate comprises an n-type dopant at a concentration of less than 1x1012 atoms/ cm3 and further wherein the concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the n-type dopant; 
a trap rich layer in interfacial contact with the front surface of the single crystal silicon wafer handle substrate; 
a dielectric layer in interfacial contact with the trap rich layer; and 
a single crystal semiconductor device layer in interfacial contact with the dielectric layer.

28. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by the float zone method and further wherein the wafer has a diameter of at least about 150 mm.




29. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by the float zone method and further wherein the wafer has a diameter of at least about 200 mm.





30. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 7,500 ohm-cm.

31. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 10,000 ohm-cm.

32. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 15,000 ohm-cm.

33. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 20,000 ohm-cm.

34. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a bulk resistivity of less than about 100,000 ohm-cm.

36. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 5x1010 donors/ cm3.

37. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate comprises an n-type dopant at a concentration of less than 1x1011 atoms/ cm3; and further wherein the concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the n-type dopant.

38. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has an interstitial oxygen concentration of less than about 1x1015 atoms/ cm3.

39. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of at least about 1x 1014 atoms/cm3.

40. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 3x1015 atoms/ cm3.

41. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 1x1015 atoms/cm3.

42. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 7x1014 atoms/cm3.

43. The multilayer structure of claim 27 wherein the single crystal semiconductor handle substrate has a nitrogen concentration between about 5x1014 atoms/cm3 and about 2x1015 atoms/cm3.


44. The multilayer structure of claim 27 wherein the trap rich layer comprises one or more polycrystalline semiconductor layers, wherein each of the one or more polycrystalline semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

45. The multilayer structure of claim 27 wherein the trap rich layer comprises one or more amorphous semiconductor layers, wherein each of the one or more amorphous semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

46. The multilayer structure of claim 27 wherein the trap rich layer has a resistivity greater than about 1000 Ohm-cm.

47. The multilayer structure of claim 27 wherein the trap rich layer has a resistivity greater than about 3000 Ohm-cm.

48. The multilayer structure of claim 27 wherein the trap rich layer has a resistivity between about 2000 Ohm-cm and about 10,000 Ohm-cm.

49. The multilayer structure of claim 27 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 10,000 Ohm-cm.

50. The multilayer structure of claim 27 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 5,000 Ohm-cm.

51. The multilayer structure of claim 27 wherein the trap rich layer has a thickness between about 0.1 micrometer and about 50 micrometers.

52. The multilayer structure of claim 27 wherein the dielectric layer comprises a material selected from among silicon dioxide, silicon nitride, silicon oxynitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, aluminum oxide, aluminum nitride, and any combination thereof.
1. A multilayer structure comprising: 
a single crystal silicon wafer handle substrate comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal silicon wafer handle substrate and the other of which is a back surface of the single crystal silicon wafer handle substrate, and a circumferential edge joining the front and back surfaces of the single crystal silicon wafer handle substrate, 

(shown below)


wherein the single crystal silicon wafer handle substrate has a bulk resistivity of at least about 5000 ohm-cm, an interstitial oxygen concentration of less than about 1×10.sup.16 atoms/cm.sup.3, and a nitrogen concentration of at least about 1×10.sup.13 atoms/cm.sup.3, 
[11. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a p-type dopant at a concentration of less than 1×10.sup.12 atoms/cm.sup.3 and further wherein a concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the p-type dopant.]
and further wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 1×10.sup.11 donors/cm.sup.3; 

a trap rich layer in interfacial contact with the front surface of the single crystal silicon wafer handle substrate; 
a dielectric layer in interfacial contact with the trap rich layer; and 
a single crystal semiconductor device layer in interfacial contact with the dielectric layer.

2. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by a float zone method.

3. The multilayer structure of claim 2 wherein the silicon wafer sliced from a single crystal silicon ingot grown by the float zone method has a diameter of at least about 150 mm.


2. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by a float zone method.
4. The multilayer structure of claim 2 wherein the silicon wafer sliced from a single crystal silicon ingot grown by the float zone method has a diameter of at least about 200 mm.

5. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 7,500 ohm-cm.

6. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 10,000 ohm-cm.

7. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 15,000 ohm-cm.

8. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 20,000 ohm-cm.

9. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of less than about 100,000 ohm-cm.

10. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 5×10.sup.10 donors/cm.sup.3.

12. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a p-type dopant at a concentration of less than 1×10.sup.11 atoms/cm.sup.3 and further wherein a concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the p-type dopant.


15. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has an interstitial oxygen concentration of less than about 1×10.sup.15 atoms/cm.sup.3.

16. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of at least about 1×10.sup.14 atoms/cm.sup.3.

17. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 3×10.sup.15 atoms/cm.sup.3.

18. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 1×10.sup.15 atoms/cm.sup.3.

19. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 7×10.sup.14 atoms/cm.sup.3.

20. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration between about 5×10.sup.14 atoms/cm.sup.3 and about 2×10.sup.15 atoms/cm.sup.3.

21. The multilayer structure of claim 1 wherein the trap rich layer comprises one or more polycrystalline semiconductor layers, wherein each of the one or more polycrystalline semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

22. The multilayer structure of claim 1 wherein the trap rich layer comprises one or more amorphous semiconductor layers, wherein each of the one or more amorphous semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

23. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity greater than about 1000 Ohm-cm.

24. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity greater than about 3000 Ohm-cm.

25. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 2000 Ohm-cm and about 10,000 Ohm-cm.

26. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 10,000 Ohm-cm.

27. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 5,000 Ohm-cm.

28. The multilayer structure of claim 1 wherein the trap rich layer has a thickness between about 0.1 micrometer and about 50 micrometers.

32. The multilayer structure of claim 1 wherein the dielectric layer comprises a material selected from among silicon dioxide, silicon nitride, silicon oxynitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, aluminum oxide, aluminum nitride, and any combination thereof.

1. A multilayer structure comprising: 
a single crystal silicon wafer handle substrate comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal silicon wafer handle substrate and the other of which is a back surface of the single crystal silicon wafer handle substrate, and a circumferential edge joining the front and back surfaces of the single crystal silicon wafer handle substrate, 

(shown below)



wherein the single crystal silicon wafer handle substrate has a bulk resistivity of at least about 5000 ohm-cm, an interstitial oxygen concentration of less than about 1×10.sup.16 atoms/cm.sup.3, and a nitrogen concentration of at least about 1×10.sup.13 atoms/cm.sup.3, and further wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 1×10.sup.11 donors/cm.sup.3; 


13. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises an n-type dopant at a concentration of less than 1×10.sup.12 atoms/cm.sup.3 and further wherein a concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the n-type dopant.
A trap rich layer in interfacial contact with the front surface of the single crystal silicon wafer handle substrate; 
a dielectric layer in interfacial contact with the trap rich layer; and 
a single crystal semiconductor device layer in interfacial contact with the dielectric layer.

2. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by a float zone method.
3. The multilayer structure of claim 2 wherein the silicon wafer sliced from a single crystal silicon ingot grown by the float zone method has a diameter of at least about 150 mm.

2. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a silicon wafer sliced from a single crystal silicon ingot grown by a float zone method.
4. The multilayer structure of claim 2 wherein the silicon wafer sliced from a single crystal silicon ingot grown by the float zone method has a diameter of at least about 200 mm.

5. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 7,500 ohm-cm.

6. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 10,000 ohm-cm.

7. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 15,000 ohm-cm.

8. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of at least about 20,000 ohm-cm.

9. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity of less than about 100,000 ohm-cm.

10. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has an excess thermal donor concentration of less than 5×10.sup.10 donors/cm.sup.3.

14. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises an n-type dopant at a concentration of less than 1×10.sup.11 atoms/cm.sup.3 and further wherein a concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the n-type dopant.


15. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has an interstitial oxygen concentration of less than about 1×10.sup.15 atoms/cm.sup.3.

16. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of at least about 1×10.sup.14 atoms/cm.sup.3.

17. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 3×10.sup.15 atoms/cm.sup.3.

18. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 1×10.sup.15 atoms/cm.sup.3.

19. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration of less than about 7×10.sup.14 atoms/cm.sup.3.

20. The multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a nitrogen concentration between about 5×10.sup.14 atoms/cm.sup.3 and about 2×10.sup.15 atoms/cm.sup.3.

21. The multilayer structure of claim 1 wherein the trap rich layer comprises one or more polycrystalline semiconductor layers, wherein each of the one or more polycrystalline semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

22. The multilayer structure of claim 1 wherein the trap rich layer comprises one or more amorphous semiconductor layers, wherein each of the one or more amorphous semiconductor layers comprises a material selected from the group consisting of silicon, SiGe, SiC, and Ge.

23. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity greater than about 1000 Ohm-cm.

24. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity greater than about 3000 Ohm-cm.

25. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 2000 Ohm-cm and about 10,000 Ohm-cm.

26. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 10,000 Ohm-cm.

27. The multilayer structure of claim 1 wherein the trap rich layer has a resistivity between about 3000 Ohm-cm and about 5,000 Ohm-cm.

28. The multilayer structure of claim 1 wherein the trap rich layer has a thickness between about 0.1 micrometer and about 50 micrometers.

32. The multilayer structure of claim 1 wherein the dielectric layer comprises a material selected from among silicon dioxide, silicon nitride, silicon oxynitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, aluminum oxide, aluminum nitride, and any combination thereof.



For Claim 1 or claim 27, ‘813 is silent regarding the limitation “a central plane of the single crystal silicon wafer handle substrate between the front and back surfaces of the single crystal silicon wafer handle substrate”.
Pedious shows (Fig. 3A) a central plane (midway between the front and back surfaces 102, 104) of the single crystal silicon wafer handle substrate (100) between the front and back surfaces of the single crystal silicon wafer handle substrate (para 27).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Pedious, with central plane, to the invention of ‘813.
The motivation to do so is that the combination allows protection from the warping effects on the front or back surfaces (para 27).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/          Examiner, Art Unit 2819